EXHIBIT 10.1

 
 
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This First Amendment to the Employment Agreement by and between The Provident
Bank, a state-chartered savings bank organized and existing under the laws of
the Commonwealth of Massachusetts (the “Bank”) and David P. Mansfield, an
individual (the “Executive”), is effective as of January 1, 2019.


WITNESSETH:


 WHEREAS, the parties entered into an Employment Agreement as of January 1,
2015;


WHEREAS, pursuant to Section 15.11 of the Employment Agreement, the Employment
Agreement may be amended or modified by a written instrument signed by the
parties;


NOW, THEREFORE, the parties hereby amend the Employment Agreement effective as
of the date first written above as follows:


1. Section 7.1 is hereby amended to delete the first sentence thereof and
replace it with the following language:


“The Executive shall be entitled to terminate his employment hereunder for Good
Reason (as defined in Section 7.4 of this Agreement) upon at least thirty (30)
days prior written notice given to the Board of Directors within a reasonable
period of time (not to exceed ninety (90) days) after the event giving rise to
the right to elect terminate employment for Good Reason and, provided, the Bank
shall have thirty (30) days to cure the condition giving rise to the right of
the Executive to terminate employment (although the Bank may elect to waive the
thirty (30) day period) for Good Reason.”  


2. Section 9.2 is amended by deleting the current language in its entirety and
replacing it with the following:


“9.2 Payment of Remaining Salary Obligation.  If the termination of employment
occurs other than at or following a Change in Control, a severance benefit equal
to (i) the Executive’s annual base salary (calculated without regard to any
payments that may have been made at the 60% Rate, as defined in Section 11.1 of
this Agreement) and (ii) his Average Bonus, that would have been paid through
the Expiration Date; provided, however, that if the Executive’s termination of
employment occurs with more than 24 months remaining on the term of the
Agreement or in connection with or following a Change in Control, the severance
benefit shall equal  three times the sum of (i) the Executive’s annual base
salary (calculated without regard to any payments that may have been made at the
60% Rate, as defined in Section 11.1 of this Agreement) and (ii) his Average
Bonus. This payment shall be made in twelve equal monthly installments beginning
as of the date of termination of employment, provided further that in the event
of termination of employment within two (2) years following a Change in Control,
this payment shall be made in a lump sum at the time of the termination.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment to Employment Agreement has been
executed as a sealed instrument by the Bank, by its duly authorized officer, and
by the Executive, effective as of the day and year first above written.




ATTEST: /s/ Kimberly J. Scholtz
 
 
 
THE PROVIDENT BANK
 
 
By: /s/ Frank G. Cousins, Jr.
Title: Lead Director
Date: December 20, 2018
   
[Seal]
 
 
WITNESS
 
 
 /s/ Kimberly J. Scholtz
 
 
 
EXECUTIVE
 
 
 /s/ David P. Mansfield
David P. Mansfield
Date: December 20, 2018
       


